                                                     Case 2:18-cv-00841-BSJ Document 1 Filed 10/29/18 Page 1 of 1
                                                                                                               CIVIL COVER SHEET
I he JS 4·1 civtl cover >hc~t and the mfonnation contained herein nc1th~r rc.rlacc nm supplcment}hc filing. and scrviccof plcadmgs (>r other paper' it'i rc<Juircd by \aw. c~ccpt '"
prondcd by l<l.:al rules ot coun. I his fonn. approved by the Jud1c1al ( onkrcncc ot the United States 111 Scptcmbc.r 1974, 1s n:qu1rcd for the use of the ( !erk <'f Coun for the
rurro~c of 11111tat111g the civil docket sheet rshl: 1ss1m ·< ·; 111.v:; ON VLIT I'A<i/:' Oi' !HIS Fr l/IM J

    I. (a) PLAINTIFFS                                                                                                                                           DEFENDANTS
    Hunter Boody                                                                                                                                             Centrify Corporation


       (b) (\1unl} of Residence of FiNt Listed l'lamtilT                                         Utah County                                                    ( 'ount'I or Residence or First L1,tcd Defendant                                      Santa Clara, CA
                                                ((.W'IJ'!INl•S l'IAISflH'C.4ShS1                                                                                                                      /'1.A!S/!N (/1S1'S<IN/.i1
                                                                                                                                                                                                               (f,\' tiS
                                                                                                                                                                 NOTE           IN I.AND CONDl'MNAT!ON CASFS, l!SF THE LOCATION Ol-
                                                                                                                                                                                THI'. TRACI OF l AND !NVOl.VED


    sr&'i:Jy Vl:lt~pga~ fhm1 "'""'"· Addrc.11, and frlcphone .Vumha)                                                                                         RalffllWFIJ~¥<f8""fl}
    Valerga LLP, 1042 Ft Union Blvd #1019, Midvale UT 84047, 8018360880


    II. BASIS OF .JURISDICTION (f'/arrnn                                              ".\'. mflnt'fllllllnly!                              Ill. CITIZENSHIP OF PRINCIPAL PARTIESr/'lan'illl                                                                      ".\'111()11 .. !ioxll>rf'!,111111
                                                                                                                                                          ffttr flivernty t
                                                                                                                                                                                  0

                                                                                                                                                                                      0'it'\'   Only)                                                     ond One Hox /l>r I h..'ft·nduntJ
    ,, I       ll S (lo, ernmcnt                         ~~         redcral i)IJe,llnn                                                                                                                PTF         OEF                                                              l'TF           DEF
                   Plamt1ff                                            fl r S ( ;m1,•rnmt'Tff ,\lot a Purft,,)                                    Crhzcn of Th" Stare                                 wI           '.J     I    Incorporated 11r P1rn«1pal Place
                                                                                                                                                                                                                                  of Busmc;s In 111is Slate

               ll S Government                           ,, 4       D1versi1)                                                                      Citi1.en of Another State                                                    Incorporated and Pnnc1pal Place
                   l.kfondanl                                          tft11hu11c· { 1t1;;cmhrp of hrrt1rs m firm                lf!J                                                                                              of Bus.mess. In Another Stale

                                                                                                                                                   Citizen or Subiecr of a
                                                                                                                                                      Foreign Countrv
    IV NATURE OF SUIT (/'/a<t'Wl                                        '.\'" m   011dlm Oniv)
l     ,'          a                 l                        \ -,                 '              ••   •w: •~           ··.                                                                         ;-l/,,,                                                                                                    l

    ,, J I 0   !11sura11cc                                  Pf:RSONAL IN.Jt:RY                              PERSONAL INJURY                        a   625 Drug Related Sem1re                                CJ 422 Appeal 28 USC 158                   n                   375 f'al...: Clmms AC!
 ,, l~O Manne                                               310 Airplane'.J                            '.) .165 Personal ln1ury -                          of Prnpcrty 21 USC 881                         w 423 Withdrawal                               n                  376 !)m Tam(} I USC
 ,, 1.10 M1Jkr Act                                                      '.J
                                                            315 Airplane Product                                 Product l.iab1hty                 '.J 690 Other                                                      28 USC 157                                                 :17291a))
 1 140 Ncµ1111ahlc ln,,tmrncnt                                    Lrnb1l11v                            0 lli7 Health Carel                                                                                                                                             ,, 400 Stale Rcapportmmnc111
 '.J 150 Re•:ovcry of Chcr'[>a)'lll<'t>t n                  320 Assault.' L1bd &                                Phannacc'IJl1cal                                                                         l:;:!imf.iifij.:liJ(m,~f'ii                    1 "'==1'.'.'I 410 Anlltru<t
               & Fnfnrccmcnt of Judµmcnt                          Slander                                       Personal Injury                                                                           n 820 Copynghls                                              '.J 430 Bank:> and Hankin~
 ,1 15 I Medicare /\cl                                      3.30 l·cderal l'mployers'
                                                                        1                                       Produci Liability                                                                         CJ 830 Patent                                                ,, 450 Commerce
 rJ 15 2 Rcc1wcry of Defaulted                                     l .iah1h1y                          '.J 368 Asbestos Pcrwnal                                                                           CJ 8:15 Patent - Abbreviated                                  1 460 fleponauon
               Student I .oans                              340 Manne   .,                                       ln1ury Product                                                                                      New Drug Applicat1011                              0 470 Rackeleer lntlucnccd and
               (E-cludcs Veteran"                                       '."!
                                                            '\4 5 Manne Prr.h1ct                                 L1abilily                                                                                CJ 8,1() Trademark                                                     Corrupt Organm1h011'
 ,, l ~J Recovery of ( hcrpaymcttl                                 Liab1hl)                               PERSONAL PROPERTY                                         t:==·=l;Ai        -Wic===·JI::·=       ·i:i-Mgt;I:Ji3:llBiii·:X::=:::l'.J 480 Consumer Crcdlt
               of Veteran's Ucncfits                        :150 Motor Vchtck
                                                                         1                              n 170 Other Fraud                                            0 710 fair I .abor Standards         CJ 861 HIA (I WSff)                                           rJ 485 Telephone C,in,urncr
 :'J 160 Stockholders' Suits                                             :"1
                                                            355 Motor Vch1ck                           :i 371 Truth m Lending                                                  Act                        '.:J 862 lllack Lung {923)                                              Protcct1011 Ac1
 '.J 1'10 Othc., Contract                                         Product Liability                    :"1 .180 Other Personal                                       '.J 720 LaborlManagerncnt            CJ 863 DIWC:U!WW ( 40S(g)) .1 490 Cahle"Sat TV
  , 195 Contn«.'t l'roduct L1ab11ily                                    ,.,
                                                            '"0 ()thc'f l'cr;onal                               Property Oamage                                                Relations                  •1 864 SS!D TIlle XVI                                         '.J 850 Se<:un11es:Commod1t1cs
  1 I% l'nu1ch1Sc                                                 ln1ury                                Cl 385 Property Daniaji\e                                    rJ 740 Railway Labor t\ct             '.:J 865 RS! (4051g))                                                  !:.<change
                                                                         ,
                                                            3(>2 f•eroonal ln1ury -                             Product Liabthty                                     0 751 Family and Medical                                                                           i1 890 Other Siatutory Acnons
                                                                  Mcdu.:al Malpractice                                                                                         Leave Act                                                                                :i 89 l Agnculturnl Acts
11...._...i;R!.!tE~,.A?.!l:..•!.P!!R~O:!P.1''Ee:R:.JTI!..!..'--t-....;Cl-V:.J'lt::l..:..iR::.luG:J'lITS=~·--+'P,,.R::;l:::SO~·"IN-l!!.K...._P.,E...._..,u"""tN.,S'-1'."1 790 Other Labor I .1t1gauon ~'!"=w~-..    :ii::E:,.,=,.,r:,,l'.irAX=·':i!:gT,111=11!1;r'!"'.-1
                                                                                                                                                                                                                                                                     ·'"I 893 Environmental Maners
  1 21 O Landt '<>11dcmn;11111n                                          ,, 440 01hc1· C" ti Rl!.thts                       Habeas C'orpu.:        n                      79! Employee Rctiremcr1t            u 870 Taxc-s (Ii S Plainuff                                CJ 895 l'rcedom of lnfonnatmn
                                                                         rJ 44 l Vonn~                                 1 46.1 Ahcn Detamce                                    Income Security Act                      <>r Defendant)                                              Act
  I :!lO Rt.•nt Lea~ & (' lt.'"Ctmcnl                                    n 442 ~111ploymer11                            , 510 Mo11onsto Vacate                                                             , 8°1 IRS Thud Party                                          1 8% Mb11ra11on
  1 ~ ..io I orts h' Land                                                n 44.\ llou;111i.c                                       Sentence                                                                             26 US(' 7609                                      :") 894 Ad.nnm!\trntt\c Pn.1Ccdufc
  J 24 'i rdrt Product Liab1ht)                                                    Acc<,mmodattlut~                    :'J 5.10 General                                                                                                                                           Act/Re" 1cw or Appeal uf
  , 290 All (>thcr Real Prnpcrt)'                                        ~ 445 Arner " D1sab1ht1c' - 11 535 Death Penal!)·                                                                                                                                                        Agency f)cc"1on
                                                                                   l:mpl"ymem                              Other.                                     l.l 462 Naturttl1.za\lon Applicatmn                                                                ,, 950 C<m,1nut1m1ahtv of
                                                                        1 446 Amer " 'Disabtlmes • 1 540 Mandamus & Other                                             n 465 Other lmnngrat1on                                                                                      State Statut~•
                                                                                   Other                               '.J 550 Cid Rights                                      Acttons
                                                                        1 4,18 Ed11<:a11<>n                            .1 555 Pnson Cond!llon
                                                                                                                       '.J 560 C1v1I [)c1ame< -
                                                                                                                                  C1md1twns of
                                                                                                                Confin¢n1ent
    V. ORIGIN 11•1acea11 x·                         mo11<110... 011f.1i
    I l Origmal                         ll 2 Remov.id from                             j     3        Remanded from                       '.'.1 4 Reinstated or                '.'.1 5 Transferred from                          'I 6 Multidistrict                      f"'l 8 Moltidistnct
               Procc<:d1ng                   State Coun                                               Appellate Coun                                Reopened                           Another District                               Litigation·                               Litigation -
                                                                                                                                                                                                (\f"','lf>i                             Transfer                                Direct File
                                                              Cite the lJS. Civil Statute under which you arc filing (Do not cite jurisdictional statutes unles.~ di1•ersity1:
                          Americans
    VI. CAUSE OF ACTION 1-B-n-.e-f            with Disabilities
                                 d-e-sc-,n-p-uo_n_o_f-ca-u-se_:   Act
                                                                ___ _of_1990,
                                                                         _ _as_codified,
                                                                               ____      42....._..__
                                                                                                    12111
                                                                                                     _ _ to
                                                                                                          _12117
                                                                                                            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                               Failure to hire, disability discrimination
    VII. REQUESTED IN     0 CHECK IF THIS JS A CLASS ACTION                                                                                              l>EMANDS                                                              Cl !ECK YES only if demanded m complaint
         COMPLAINT:         UNDFR RUl.F 23. F.R Cv P                                                                                                        100,000.00                                                         JliRY l>EMAND:         ):I( Yes  I No
    VIII. RELATED CASE(S)
          IFANY                            Jll!XJE                                                                                                                                                                DOCKET NUMBER
    IJA If                                                                                                 SIGNATllRL OF A"ITORNFY OF RECORD
    10/29/2018                                                                                           ls/Brody Valerga
    FOR OFFKE llSE ONLY                                                                                                                                                                         Case: 2:18-cv-00841
       Rln11"t        r1                         AMOl'NI                                                        Al'Pl.YfN(I 11 P                                                                Assigned To : Jenkins, Bruce S.
                                                                                                                                                                                                Assign. Date : 10/29/2018
                                                                                                                                                                                                Description: Boody v. Centrify
